GOSHORN, Chief Judge.
This appeal is from a non-final order denying the appellant’s motion to set aside the default judgment entered by the trial court as a sanction against the appellant for failure to comply with discovery orders. Although the trial court has discretion to order default as a sanction for failure to comply with discovery orders, the Florida Supreme Court has held that the trial court’s order must contain an express finding of willfulness in these cases. Commonwealth Federal Savings and Loan Association v. Tubero, 569 So.2d 1271 (Fla.1990). The court explained that “no ‘magic words’ are required but rather only a finding that the conduct upon which the order is based was equivalent to willfulness or deliberate disregard.” Id. at 1273. Because the order imposing the sanction in the instant case does not contain the required finding, we reverse the order and remand the cause for further proceedings.
REVERSED and REMANDED.
COBB, J., concurs.
GRIFFIN, J., concurs specially with opinion.